DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Status of Claims 
Claim(s) 1-13 & 21-22 are pending in the application. Claim(s) 19-20 have been canceled.
        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 6861613) in view of Uchida (US 2017/0282294)
	As Per Claim 1, Meiners discloses a laser welding device [abstract], comprising: 

 a lens to focus the welding-type lasing power at a focal point [Fig. 1, #8] on a workpiece [Fig. 1, #14] to generate a puddle during a welding-type additive manufacturing operation;
 a wire feeder [Fig. 1, #9] configured to feed wire [Col. 5, Lines 60-65; the reference clearly discloses that the material introduced is that of wire form] to the puddle generated [Col. 6, Lines 54-58; “…the laser beam 11 is moved solely by moving the processing head 6 by means of the linear axes of the positioning mechanism over the regions to be processed. Simultaneous with this movement, the second material 12 is introduced into the focus of the laser beam 11 through the powder nozzle 9 and is melted there…”] by the laser generator [Fig. 1, #11]; and 
a laser scanner [Fig. 1, #7] to move the focal point of the welding-type lasing power in multiple dimensions within the puddle and advance the focal point along a weld path over the workpiece while the focal point is moved in multiple dimensions within the puddle during the welding-type additive manufacturing operation. [Col. 5, Lines 53-58; Col. 3, Lines 53-57; “…A first material is uniformly and evenly distributed in the processing plane over the lowerable building platform for the component. Then the shape respectively the contour of the to-be-produced layer of component is scanned with the laser beam focused onto the processing plane of those (first) regions of the component, which are sought to be made of the first material, in such a manner that this first material is melted on according to the scanned shape in these regions.” Furthermore, the reference also explicitly discloses “…a processing unit having a focusing optical system for focusing said laser beam onto said processing plane, and a positioning mechanism which can position said processing unit in any desired position in a plane parallel to said processing plane above said component…” (Claim 1)] 
Meiners does not disclose explicitly disclose a laser scanner to control the lens. 
Uchida, much like Meiners, pertains to a laser build-up method. [abstract] 

Uchida discloses the benefits of the laser scanner to control the lens in that it allows for the control the scanning and the scanning speed of the laser. [Par. 43] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scanner as taught by Meiners in view of the laser scanner as taught by Uchida to further include a laser scanner to control the lens to control the lens in that it allows for the control the scanning and the scanning speed of the laser. [Par. 43] 
As Per Claim 2, Meiners discloses the laser scanner is configured to move the focal point in a circle, an ellipse, a zigzag, a figure-8, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof. [Col. 3, Lines 53-57; “…A first material is uniformly and evenly distributed in the processing plane over the lowerable building platform for the component. Then the shape respectively the contour of the to-be-produced layer of component is scanned with the laser beam focused onto the processing plane of those (first) regions of the component, which are sought to be made of the first material, in such a manner that this first material is melted on according to the scanned shape in these regions.”] 
As Per Claim 3, Meiners discloses the movement of the focal point and relative movement between the workpiece and the laser scanner cause the lasing power to trace a superimposed pattern over the workpiece. [Col. 3, Lines 54-59; the reference clearly discloses that the shape of the to-be-produced layer is scanned with the laser beam. Thus, from the previous statement a few points are inherent. Firstly, the examiner is interpreting the “…shape...” itself to be a pattern. Secondly, it is inherent that during said scanning of the laser beam to that of the shape of the to-be-produced laser that the focal point of said laser and relative movement between the workpiece and laser scanner would cause the lasing power to trace a superimposed pattern of the workpiece, which in this instance would be the shape of the to-be-produced layer. As per definition of superimposed, which is defined as being to place or layer over or above something (https://www.merriam-webster.com/dictionary/superimpose) that said shape (pattern) of the layer would be superimposed on the workpiece]
As Per Claim 4, Mieners discloses the laser scanner comprises a remote scan head [Fig. 1, #6] with reflective optics [Fig. 1, #7] or a rotary wedge scanner with transmisive optics.
As Per Claim 5, Mieners discloses the laser scanner [Fig. 1, #6 & #7] is configured to move the focal point such that energy distribution across the weld is changed, thereby a controllable thermal gradient and a controllable cooling rate is created in the puddle by the welding-type laser power.  [Col. 5, Lines 53-56; Col.6, Lines 17-20; the reference clearly discloses that the scanner deflects the laser of a scanning region, thus it is inherent that the when the laser is changed to a different point on said scanning region, for instance to create the shape of the to-be-produced layer (superimposed layer; Col. 3, Lines 54-59) that the focal point of the laser would also be moved across the weld area.]
As Per Claim 6, Mieners discloses the laser scanner is configured to oscillate the focal point laterally across the weld path and longitudinally in a direction parallel to the weld path. [Col 6, Lines 3-6] 
As Per Claim 7, Mieners discloses wherein the laser scanner is configured to move the focal point to agitate the puddle to create a heat gradient.  [Col. 4, Lines 11-15; “….the result is a layer of melted on and subsequently solidified first and second material in the form of a melted metallurgical compound with the shape respectively the contour of the layer of the respective component” As clearly stated in the reference, a melted puddle would be created on the melted layer]
As Per Claim 8, Mieners discloses the laser generator or the laser scanner are to adjust, based on a location of the focal point with respect to a reference point or feedback indicating a gap size in the workpiece, at least one of a lasing power level, a rotation speed of the laser scanner, or a size of a focal area in which the focal point is limited. [Col. 5, Lines 25-31; the reference clearly discloses that the laser performance is adapted depending on the material deposited. Therefore, the examiner is interpreting the adjustment of the laser that would irradiate the material deposited at a point to be the said reference point]
As Per Claim 9, Mieners discloses the laser generator [Fig. 1, #11] is to generate the welding-type lasing power to perform welding or cladding. [it is inherent that the laser used in the apparatus can also be used to co-join materials such as in a welding process, as there is no structural elements that restricts the apparatus to conduct the function of welding]
As Per Claim 10, Mieners discloses the laser scanner is configured to cause the focal point to traverse the wire during a start of the welding-type operation such that the welding-type lasing power severs a portion of the wire, the wire feeder being oriented to feed the wire such that the severed portion of the wire falls into the puddle. [Col. 3, Lines 32-35] 
As Per Claim 21, Mieners discloses a laser welding device [abstract], comprising:
 a lens to focus the welding-type lasing power at a focal point [Fig. 1, #8] on a workpiece [Fig. 1, #14] to generate a puddle during a welding-type additive manufacturing operation;
 a wire feeder [Fig. 1, #9] configured to feed wire [Col. 5, Lines 60-65; the reference clearly discloses that the material introduced is that of wire form] to the puddle generated by the laser generator [Fig. 1, #11]; and 
a laser scanner [Fig. 1, #7] to move the focal point of the welding-type lasing power in multiple dimensions within the puddle such that a current of molten metal is created within the puddle and  the focal point along a weld path over the workpiece while the focal point is moved in multiple dimensions within the puddle during the welding-type additive manufacturing operation.  [Col. 5, Lines 53-58; Col. 3, Lines 53-57; “…A first material is uniformly and evenly distributed in the processing plane over the lowerable building platform for the component. Then the shape respectively the contour of the to-be-produced layer of component is scanned with the laser beam focused onto the processing plane of those (first) regions of the component, which are sought to be made of the first material, in such a manner that this first material is melted on according to the scanned shape in these regions.”; the reference clearly discloses a contour shape scanned with the laser beam made of a first material such that the first material is melted on according to the scanned shape, which is clear that through melting, which turns material into liquid, would create currents; “…a processing unit having a focusing optical system for focusing said laser beam onto said processing plane, and a positioning mechanism which can position said processing unit in any desired position in a plane parallel to said processing plane above said component...” (Claim 1)] 
Meiners does not disclose explicitly disclose a laser scanner to control the lens. 
Uchida, much like Meiners, pertains to a laser build-up method. [abstract] 
Uchida discloses a laser scanner to control the lens. [Par. 43; “…Furthermore, the control part 80 transmits the control signal for controlling the movement, interruption, and movement speed of the scanner head 30 to the mirror lens drive part 40...”] 
Uchida discloses the benefits of the laser scanner to control the lens in that it allows for the control the scanning and the scanning speed of the laser. [Par. 43] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scanner as taught by Meiners in view of the laser scanner as taught by Uchida to further include a laser scanner to control the lens to control the lens in that it allows for the control the scanning and the scanning speed of the laser. [Par. 43] 
As Per Claim 22, Mieners discloses wherein the laser scanner controls the lens to move the focal point to oscillate within the puddle to induce a rotational pattern of molten metal flow within the puddle. [Col. 3, Lines 53-57; “…A first material is uniformly and evenly distributed in the processing plane over the lowerable building platform for the component. Then the shape respectively the contour of the to-be-produced layer of component is scanned with the laser beam focused onto the processing plane of those (first) regions of the component, which are sought to be made of the first material, in such a manner that this first material is melted on according to the scanned shape in these regions.”; “…a processing unit having a focusing optical system for focusing said laser beam onto said processing plane, and a positioning mechanism which can position said processing unit in any desired position in a plane parallel to said processing plane above said component...” (Claim 1)] 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 6861613) in view of Uchida (US 2017/0282294) in further view of Sun (US 2005/0067388).
As Per Claim 11, Mieners and Uchida discloses all limitations of the invention except the laser generator is configured to generate the welding-type lasing power based on a lasing power waveform, and the laser scanner is configured to control the lens to move the focal point in synchrony with the lasing power waveform.
Sun, much like Mieners and Uchida, pertains to a laser pulse with a temporal power profile. [abstract] 
Sun discloses the laser generator is configured to generate the welding-type lasing power based on a lasing power waveform [Par. 48, Lines 10-13], and the laser scanner [Fig. 7, #364] is configured to control the lens [Fig. 7, #366] to move the focal point in synchrony with the lasing power waveform [Par. 52, Lines 3-11].
Sun discloses the benefits of the laser generator configured to generate the laser power based on a waveform and the scanner in that it reduces the risk of damage to underlying or neighboring structures. [Par. 57, Lines 5-8] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser generator as taught by Mieners and Uchida in view of the laser generator and scanner as taught by Sun to further include the laser generator is configured to generate the welding-type lasing power based on a lasing power waveform, and the laser scanner is configured to control the  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 6861613) in view of Uchida (US 2017/0282294) in view of Sun (US 2005/0067388) in further view of Kahlert (US 2002/0041444).
As Per Claim 12, Mieners and Sun discloses all limitations of the invention except the laser generator and the laser scanner are configured to apply more welding-type lasing power to a first portion of the workpiece than to a second portion of the workpiece, the first and second portions of the workpiece being separated laterally and being at least partially coextensive longitudinally.
KaHlert, much like Mieners and Sun, pertains to a device for converting the intensity distribution of a laser beam in particular into an intensity distribution which falls constantly along an axis from one sid to the other. [abstract] 
Kahlert discloses the laser scanner are configured to apply more welding-type lasing power to a first portion of the workpiece than to a second portion of the workpiece [Refer to annotated Fig. 6, #A & #B]  the first and second portions of the workpiece being separated laterally and being at least partially coextensive longitudinally. [Consider that the graph is referring to the length of the same work piece, it is inherent that not only that the first and second potions (A & B) would be laterally spaced/separated but also there would be coextensive considering there are portions of the same workpiece.] 

    PNG
    media_image1.png
    617
    849
    media_image1.png
    Greyscale

Kahlert discloses the benefits of the laser generator and the laser scanner are configured to apply more welding-type lasing power to a first portion of the workpiece than to a second portion of the workpiece in that it facilitates the process of obtaining a homogeneous recrystallization. [Par. 59, Lines 1-4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a laser scanner as taught by Mieners and Sun in view of the laser scanner as taught by Kahlert to further include the laser generator and the laser scanner are configured to apply more welding-type lasing power to a first portion of the workpiece than to a second portion of the workpiece, the first and second portions of the workpiece being separated laterally and being at least partially coextensive longitudinally to facilitate the process of obtaining a homogeneous recrystallization. [Par. 59, Lines 1-4] 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 6861613) in view of Uchida (US 2017/0282294) in further view of Lattner (US 2016/0175975)
As Per Claim 13, Mieners and Uchida discloses all limitations of the invention except a wire heater configured to preheat the wire at a location in a wire feed path that is prior to the wire tip.
Lattner, much like Mieners and Uchida, pertains a burner for a welding apparatus having a wire feed device. [abstract] 
the reference clearly discloses that heating current is introduced to the welding wire in order to preheat it. Consider than current would move through the entire wire, it is inherent that the wire would be preheated at a location prior to the wire tip] 
Lattner discloses the benefits of preheating the wire in that it aids in preventing unwanted arc blow effects as well as arc faults. [Par. 13, Lines 2-4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a wire as taught by Mieners in view of the preheater as taught by Lattner to further include a wire heater configured to preheat the wire at a location in a wire feed path that is prior to the wire tip to prevent unwanted arc blow effects as well as arc faults. [Par. 13, Lines 2-4] 
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
Applicant asserts that one of ordinary skill in the art would not consider from the description from Meiners as disclosing or suggesting “...a laser scanner to control the lens to move the focal point of the welding-type lasing power in multiple dimensions within the puddle; and advance the focal point along a weld path over the workpiece while the focal point is moved in multiple dimensions within the puddle during the welding-type additive manufacturing operations...” [Claim 1] 
Applicant further asserts that at best, without conceding, Meiner merely discloses a system where a laser beam can be moved on a surface, limited to movement that follows the contours of the “to-be-produced” component. 
The examiner respectfully disagrees. Meiner explicitly discloses that “…the shape respectively the contour of the to-be-produced layer of component is scanned with the laser beam focused onto the processing plane of those (first) regions of the component, which are sought to be made of the first in such a manner that this first material is melted on according to the scanned shape in these regions…” [Col. 3, Lines 55-60] 
As clearly shown above, the reference discloses that the first material is melted (creating said puddle recited in claim 1) in accordance with the movement of the laser, which as shown above, moves in multiple dimensions. It is thus not only appropriate but explicit that one with ordinary skill in the art would extrapolate from the teaching of Meiners of the ability of the laser beam to advance the focal point in multiple dimensions, within the puddle, as it is clearly shown that the puddle is created due to said scanning of the laser. Said “contours” that applicant asserts are the bounds at which the laser beam can move are created into a melted puddle upon irradiation of the laser beam, as explicitly stated in the reference. The manner in which a “welding puddle” is claimed does not restrict this interpretation as it is claimed broadly, without specific structural reference to the welding path that would restrict where a welding puddle can be located (i.e. in between in the contours)
Furthermore, to applicant’s claim that “…Meiner merely discloses a system where a laser beam can be moved on a surface, limited to movement that follows the contours of the “to-be-produced” component...”, to avoid repetition, the examiner has included previous arguments related to the point that applicant has not replied to in the reply filed 10/29/2020. 
The examiner respectfully disagrees. Mieners explicitly discloses “…A first material is uniformly and evenly distributed in the processing plane over the lowerable building platform for the component. Then the shape respectively the contour of the to-be-produced layer of component is scanned with the laser beam focused onto the processing plane of those (first) regions of the component, which are sought to be made of the first material, in such a manner that this first material is melted on according to the scanned shape in these regions.” (Col. 3, Lines 53-57) 
regions according to a scanned shape, which in turn said regions would create a melt pool in which the focal point of the laser would move multiple dimensions within the melt pool created by melting the first material.
Furthermore, Meiners explicitly discloses “…a processing unit having a focusing optical system for focusing said laser beam onto said processing plane, and a positioning mechanism which can position said processing unit in any desired position in a plane parallel to said processing plane above said component...” (Claim 1). Therefore, it is explicitly discloses, contrary to applicant’s claim that the laser scanner is limited to following the contours of the to-be-fabricated product, that the laser scanner can move in multiple dimensions in any desired position, including over a melting pool thus created by irradiation of a laser beam, over said component. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726